DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits for application 17/325,365.  Claims 1-11 are currently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/20/2021 has been considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 10 is objected to because of the following informalities:  line 5, “the front-wheel drive clutch” should be changed to - -the drive-power distribution clutch- - for claim consistency (see Claim 1, line 4 and Claim 10, lines 2-3).  Appropriate correction is required.

11 is objected to because of the following informalities:  lines 5-6, “the front-wheel drive clutch” should be changed to - -the drive-power distribution clutch- - for claim consistency (see Claim 1, line 4 and Claim 11, lines 2-3).  Appropriate correction is required.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose nor render obvious a four-wheel drive vehicle including a control apparatus configured, during deceleration running of the vehicle, to determine whether a heat load of the drive-power distribution clutch is large or not, and to limit a regenerative torque of the rotating machine when determining that the heat load is large, as compared with when determining that the heat load is small, in combination with the other elements required by independent claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
IMAMURA et al. (US 2017/0015298 A1) discloses a vehicle control system wherein a clutch torque capacity is adjusted based on a heat lead state of an electric motor (see paragraph [0015]).  However, the reference does not disclose the above mentioned limitations that deal with limiting a regenerative torque of the rotating machine when a heat load of the clutch is large as compared with when the heat load is small.
TSUDA et al. (US 2015/0274154 A1) discloses a vehicle control device wherein shift determination is made dependent on a clutch heat generation amount (see paragraph [0077]).  However, the reference does not disclose the above mentioned limitations that deal with limiting a 
MURAKAMI (US 2014/0200111 A1) discloses a hybrid vehicle control apparatus wherein a braking torque is adjusted to compensate a clutch heat load (see paragraph [0036]).  However, the reference does not disclose the above mentioned limitations that deal with limiting a regenerative torque of the rotating machine when a heat load of the clutch is large as compared with when the heat load is small.
NAKAGAWA et al. (US 2005/0227810 A1) discloses a vehicle control device wherein brake devices are utilized to minimize clutch heat load during deceleration (see paragraph [0105]).  However, the reference does not disclose the above mentioned limitations that deal with limiting a regenerative torque of the rotating machine when a heat load of the clutch is large as compared with when the heat load is small.
This application is in condition for allowance except for the following formal matters: 
Objections to Claims 10 and 11 described in detail above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655